         Case 1:19-cv-09144-DLC Document 13 Filed 10/28/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                             1:19-cv-09144-VSB
1115 FIFTH AVENUE CORPORATION,

                                  Plaintiff,                NOTICE OF MOTION
                                                            FOR ADMISSION OF
                      vs.                                   ALEXANDRA ROJE, ESQ.
                                                            PRO HAC VICE
 ADMIRAL INDEMNITY COMPANY and DOES 1
through 10, inclusive,

                                  Defendants.


       Pursuant to Local Rule 1.3 of the Local Rules of the United States Courts for the Southern

and Eastern Districts ofNew York, Alexandra A. Roje, Esq. hereby moves this Court for an Order

for admission pro hac vice to appear as counsel for Plaintiff 1115 Fifth Avenue Corporation in

the above captioned action.

       As my accompanying affidavit demonstrates, Ms. Roje is in good standing of the bar of

California and there are no pending disciplinary proceedings against her in any state or federal

court. She has never been convicted of a felony. She has never been censured, suspended,

disbarred or denied admission or readmission by any court. Pursuant to Local Rule 1.3, the

affidavit of Alexandra A. Roje is attaached.

Dated: Los Angeles, California
       October 25, 2019
                                      Respe~
                                      By:      ~
                                      Alexandra Roje, Esq.
                                      Lathrop Gage LLP
                                      1888 Century Park East, Suite 1000
                                      Los Angeles, CA 90067-1623
                                      Direct: 310.789.4600 I Fax: 310.789.4601
                                      aroje@lathropgage.com

                                      Attorneys for Plaintiff 1115 Fifth Avenue Corporation
        Case 1:19-cv-09144-DLC Document 13 Filed 10/28/19 Page 2 of 2




TO viaECF:

Christopher Steven Finazzo, Esq.
Adam A. Alster, Esq.
Finazzo Cossolini O'Leary
Meola & Hager, LLC
67 East Park Place, Suite 901
Morristown, NJ 07960
Main: 973-343-4960
Direct: 973-343-4969
Fax: 973-343-4970
christopher.finazzo@finazzolaw.com
adam.alster@finazzolaw.com




                                      2
